TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00595-CV



                                    RCBS, LP, Appellant

                                              v.

       ERO International, LLP; Daniel Block; and Halff Associates, Inc., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
      NO. D-1-GN-07-001442, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION

              Appellant RCBS, LP, has filed a motion to voluntarily dismiss its appeal against

appellees ERO International, LLP; Daniel Block; and Halff Associates, Inc,. pursuant to a

settlement agreement between the parties. We grant the motion and dismiss the appeal. See

Tex. R. App. P. 42.1(a).




                                           J. Woodfin Jones, Chief Justice



Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: April 15, 2009